Citation Nr: 1042397	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 10 percent prior to September 10, 
2009.

2.  Entitlement to an initial rating for PTSD in excess of 30 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1969 and is a recipient of the Combat Action Ribbon for his 
participation in combat in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
entitlement to service connection for PTSD and assigned an 
initial 10 percent evaluation, effective April 13, 2004.  
Jurisdiction over the claims folder is currently held by the RO 
in Montgomery, Alabama.

In November 2008, the Board remanded the case for further 
development.

In its November 2008 remand, the Board referred the issue of 
entitlement to service connection for hypertension, to include as 
secondary to PTSD, for adjudication.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
and the Board does not have jurisdiction over it.  
Therefore, it is once again referred to the AOJ for 
adjudication.  


FINDINGS OF FACT

1.  For the period prior to September 10, 2009, the Veteran's 
PTSD manifested mild occupational and social impairment, with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to symptoms such 
as depression, anxiety, sleep disturbance, and angry outbursts.  

2.  For the period beginning September 10, 2009, the Veteran's 
PTSD manifested moderate occupational and social impairment with 
reduced reliability and productivity without deficiencies in the 
areas of judgment or thinking.     


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not 
higher, for PTSD have been met for the period prior to September 
10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating of 50 percent, but not higher, for 
PTSD have been met for the period beginning September 10, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in the December 2004 
rating decision on appeal.  An initial 10 percent evaluation was 
assigned, effective April 13, 2004, and a 30 percent evaluation 
was assigned in an October 2009 rating decision, effective 
September 10, 2009.  The Veteran contends that higher ratings are 
warranted during both claims periods. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the initial evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

For the period prior to September 10, 2009, the Veteran's PTSD is 
currently evaluated as 10 percent disabling under Diagnostic Code 
9411, in accordance with the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130.  Under the general rating 
formula, a 10 percent rating is warranted with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

During the period prior to September 10, 2009, the Board finds 
that the Veteran's PTSD symptoms most nearly approximated the 
criteria associated with a 30 percent rating.  As to the 
schedular criteria, the Veteran's PTSD demonstrated several of 
the specific symptoms listed under Diagnostic Code 9411.  The 
Veteran was consistently described as depressed by his VA 
physicians and by the October 2004 VA examiner and he manifested 
chronic sleep impairment and anxiety.  He also endorsed other 
symptoms of PTSD during this period, including recurrent 
intrusive thoughts, flashbacks, an exaggerated startle response, 
and nightmares.  

The Global Assessment of Functioning (GAF) score assigned by the 
October 2004 VA examiner established the presence of mild PTSD 
symptoms prior to September 10, 2009.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 
38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The October 
2004 VA examiner assigned the Veteran a GAF score of 70, 
associated with mild symptoms or some difficulty in social and 
occupational functioning.  

During this period, he also frequently reported experiencing 
problems with his temper that led to angry outbursts and physical 
and verbal threats.  These outbursts apparently contributed to 
the dissolution of his marriage in 2001, and have led to problems 
with his family.  At the October 2004 VA examination, the Veteran 
noted that he retired early from his job at the United States 
Postal Service (USPS) due to symptoms from PTSD and he described 
himself as having few friends. 

Based on the Veteran's PTSD symptoms, including depression, 
anxiety, and outbursts of anger, as well as his mild occupational 
and social impairment, the Board finds that an increased 30 
percent evaluation is warranted for the period prior to September 
10, 2009.  A rating in excess of 50 percent is not appropriate as 
the Veteran has not manifested symptoms productive of 
occupational and social impairment with reduced reliability and 
productivity.  The Veteran was found to have some problems with 
mood and establishing relationships during this period, but his 
PTSD was characterized by the October 2004 VA examiner as mild 
and was noted by his VA psychiatrists to improve with group 
therapy and medication.  In fact, in April 2005, the Veteran 
reported the elimination of many PTSD symptoms and a reduction in 
the intensity of symptoms such as an exaggerated startle response 
and hypervigilance.  Further, despite his October 2004 statements 
that his PTSD caused problems with his family, in February 2002 
he described himself as relating well to his children and 
grandchildren.  The Veteran was also employed part-time during 
much of the claims period, as he reported a five-year history of 
employment at the September 2009 VA examination.  

The Board notes that the Veteran's PTSD was characterized by a VA 
psychiatrist as profound following a January 2005 examination.  
However, the symptoms reported in January 2005 were consistent 
with those described during the October 2004 VA examination when 
the Veteran's PTSD was characterized as mild.  In January 2005, 
the Veteran did not demonstrate a thought disorder, denied having 
hallucinations, manifested good insight and judgment, and did not 
report homicidal or suicidal ideation.  As noted above, he also 
reported the improvement of many PTSD symptoms only three months 
later in April 2005.  The Board therefore concludes that the 
January 2005 VA psychiatrist's characterization of the Veteran's 
PTSD as profound is not truly indicative of the severity of his 
disability during the period prior to September 10, 2009.  Thus, 
for the period prior to September 10, 2009, a rating in excess of 
30 percent is not warranted for the Veteran's PTSD.

For the period beginning September 10, 2009, the Board finds that 
a 50 percent evaluation is warranted.  The Veteran endorsed 
several of the symptoms contemplated by a 50 percent rating under 
the general rating criteria, including a constricted affect, 
difficulty concentrating, disturbances of motivation and mood, 
and difficulty in establishing and maintaining relationships.  
The Veteran was also assigned a GAF score of 58, consistent with 
moderate symptoms, by the September 2009 VA examiner with 
consideration of his substance abuse.  A GAF score of 63 was also 
assigned for PTSD alone.  

The Board notes that it may not compensate the Veteran for non 
service-connected disorders (such as substance abuse), but the 
Board is also precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Although the September 2009 VA examiner could not 
state that the Veteran's substance abuse was a result of PTSD, he 
did not separate the symptomatology attributable to each 
disability other than assigning separate GAF scores.  The Board 
must therefore consider all symptomatology noted in the September 
2009 VA examination report as associated with the service-
connected PTSD. 

The Board also finds that the Veteran's occupational and social 
impairment for the period beginning September 10, 2009, is 
consistent with a 50 percent evaluation.  The September 2009 VA 
examiner specifically found that the Veteran's PTSD manifested 
reduced reliability and productivity, and the Veteran reported 
the recent break-up of a long-term relationship with his common 
law wife.  The VA examiner characterized the Veteran as having 
"poor" social interaction, and the Veteran's PTSD was described 
as more severe than on the previous October 2004 VA examination.  
Therefore, a 50 percent evaluation is warranted for the period 
beginning September 10, 2009.  

The Board has also considered whether the Veteran's disability 
warrants a 70 percent rating, but the evidence does not establish 
impairment in the areas of judgment or thinking due to PTSD, a 70 
percent rating is not warranted.  See Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001) (a 70 percent evaluation is assigned 
when there is impairment in most of the areas of work, school, 
family relations, judgment, thinking, and mood).  The September 
2009 VA examiner explicitly found that the Veteran did not 
experience impairment consistent with a 70 percent rating, and 
there have been no findings indicative of a thought disorder or 
judgment deficits during this period.  The Board notes that the 
Veteran manifested some homicidal and suicidal ideation at the VA 
examination, but he did not endorse any plans and the thoughts 
were characterized as fleeting.  His occupational and social 
impairment was also described as no more than moderate based on 
the September 2009 VA examiner's assigned GAF score. 

The Veteran's PTSD therefore most nearly approximates a 50 
percent evaluation for the period beginning September 10, 2009.  
The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable because the 
preponderance of the evidence is against a higher schedular 
rating any time during the claims period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His PTSD is manifested by symptoms such as 
depression, anxiety, sleep disturbance, outbursts of anger, and 
mild to moderate social and occupational impairment.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to PTSD.  While the Veteran's PTSD 
has resulted in some occupational impairment, the September 2009 
VA examiner specifically found that the Veteran did not 
experience total occupational impairment due to PTSD.  The 
Veteran often reported that he retired early from the USPS due to 
PTSD symptoms, but he has continued to work part-time during most 
of the claims period.  There is also no evidence that he is 
unable to perform work duties due to service-connected PTSD.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to the 
service-connected PTSD.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
Additionally, the Veteran was provided a proper VA examination in 
September 2009 in response to his claim for an increased rating.

The November 2008 Board remand ordered that certain evidentiary 
development should be completed with respect to the Veteran's 
claim for an increased rating.  In compliance with the Board's 
remand orders, the Veteran was provided a VA examination in 
September 2009 to determine the current severity of his service-
connected PTSD.  The November 2008 remand also ordered that the 
AOJ should ensure that all outstanding treatment records, both VA 
and private, had been associated with the claims folder.  In a 
December 2008 letter, the Veteran was asked to provide medical 
releases for his private health care providers and to identify 
any additional VA treatment.  No response was received to this 
request for information and VA lacked the authorization to obtain 
any private records on the Veteran's behalf.  Similarly, VA was 
unable to obtain any records of additional VA treatment as the 
Veteran did not specify undergoing any such treatment.  VA 
therefore fully complied with the Board's November 2008 remand 
orders and any failure to develop this claim rests with the 
Veteran himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (VA's duty to assist the Veteran in developing the facts 
and evidence pertinent to a claim is not a one-way street).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, effective April 13, 2004, a 30 percent rating for PTSD 
is granted.

Subject to the law and regulations governing payment of monetary 
benefits, effective September 10, 2009, a 50 percent rating for 
PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


